Citation Nr: 0335290	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  98-03 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for impotence.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1983 
to October 1996.  He also had active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In May 2000, a hearing was held before undersigned Veterans 
Law Judge, who is making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  

The case was previously before the Board in August 2000, when 
it was remanded for medical records.  That development was 
completed.  

In January 2003, the Board granted service connection for 
meralgia paresthetica, due to entrapment or compression of 
the lateral cutaneous nerve of the right thigh.  The Board 
also determined that the issues of entitlement to service 
connection for impotence and entitlement to service 
connection for an acquired psychiatric disorder required 
further development.  


REMAND

The veteran completed his active service on October 31, 1996.  
He continued to receive medical treatment at service 
department facilities.  Records made in October 1997, show 
that diabetes mellitus was being treated with diet.  Diabetes 
mellitus manageable by restricted diet only will be rated as 
10 percent disabling.  38 C.F.R. § 4.119, Code 7913 (2003).  
Diabetes mellitus manifested to a degree of 10 percent or 
more during the first year following release from active duty 
will be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  In his appeal, received in March 1998, the 
veteran claimed benefits for diabetes.  The RO has yet to 
respond to this claim.  

The issue of whether diabetes mellitus is service-connected 
has become inextricably intertwined with the claims which 
have been developed for appellate consideration by the Board.  
The VA mental examination concluded that the veteran has a 
depressive disorder secondary to multiple medical problems 
like diabetes, hypertension, nerve damage and chronic pain.  
The genitourinary examination concluded that the veteran did 
have impotence which was very likely related to medication he 
was taking for his service-connected hypertension and which 
had become progressively worse due to the later development 
of diabetes mellitus.  Thus, VA must first determine whether 
the diabetes mellitus is service-connected before we can 
address the current claims.  

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

In January 2003, the Board undertook the required development 
on the issues of entitlement to service connection for 
impotence and entitlement to service connection for an 
acquired psychiatric disorder.  Specifically, at the Board's 
direction, it was arranged for the veteran to have 
examinations, with the examiners rendering medical opinions.   

After this development was initiated, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As a result of the Federal 
Circuit decision, the Board no longer has authority to decide 
a case based on evidence it develops.  The result is that the 
case must be returned to the RO.  The RO must review 
evidence, and if the claims cannot be allowed, issue a 
supplemental statement of the case (SSOC).  

Also, after reviewing the claim, the RO should notify the 
veteran of the evidence needed to support his claim, what 
evidence VA will develop and what evidence the veteran must 
submit.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
letter is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for to cure a procedural defect, the RO must 
take this opportunity to inform the appellant that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.

While the Board regrets the further delay, because of the 
Federal Circuit decisions, a remand in this case is required.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  Thereafter, the RO must adjudicate 
the claim for service connection for 
diabetes mellitus.  If the claim is 
denied, the file should be returned to 
the examiners who did the June 2003 
mental and genitourinary examinations.  
They should be asked if the service-
connected disabilities alone would, as 
likely as not, cause the veteran's 
psychiatric disability and impotence.   

3.  Thereafter, the RO should 
readjudicate these claims in light of the 
evidence added to the record since the 
last SSOC.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SSOC.  An appropriate period of time 
should be allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



